         Case 1:17-ap-01096-VK Doc 84 Filed 12/19/18 Entered 12/19/18 21:58:42                                               Desc
                             Imaged Certificate of Notice Page 1 of 3
                                              United States Bankruptcy Court
                                             Central District of California
Rosenberg,
         Plaintiff                                                                                Adv. Proc. No. 17-01096-VK
Deutsche Bank National Trust Company, As,
         Defendant
                                                 CERTIFICATE OF NOTICE
District/off: 0973-1                  User: admin                        Page 1 of 1                          Date Rcvd: Dec 17, 2018
                                      Form ID: pdf031                    Total Noticed: 9


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on
Dec 19, 2018.
aty            +Nicole S Dunn,   Wright Finlay & Zak,    4665 MacArthur Ct Ste 280,
                 Newport Beach, CA 92660-1811
aty            +T Robert Finlay,   4665 McArthur Ct Ste 280,    Newport Beach, CA 92660-1819
dft             Alliance Bancorp Estate Trustee Charles A. Stanzia,    100 Mulberry St Four Gateway Center,
                 Newark, NJ 07102
dft            +Alliance Bancorp, Inc,   815 Commerce Dr,    Oak Brook, IL 60523-8838
dft            +Deutsche Bank National Trust Company, As Trustee F,    6409 Congress Ave Suite 100,
                 Boca Raton, FL 33487-2853
dft            +MERS Mortage Electronic Registration Systems, Inc,    1818 Library St Suite 300,
                 Reston, VA 20190-6280
dft             Ocwen Loan Servicing, Inc,    PO Box 24781,   West Palm Beach, FL 33416-4781
pla            +Steven Mark Rosenberg,   15814 Septo St,    North Hills, CA 91343-1677

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
dft            +E-mail/Text: EBN_Notifications@OWB.com Dec 18 2018 03:58:47     One West Bank,
                 888 East Walnut St,   Pasadena, CA 91101-1895
                                                                                            TOTAL: 1

             ***** BYPASSED RECIPIENTS (undeliverable, * duplicate) *****
cr                DOES 1 through 25, inclusive
dft               DOES 1 through 25, inclusive
                                                                                                                    TOTALS: 2, * 0, ## 0

Addresses marked ’+’ were corrected by inserting the ZIP or replacing an incorrect ZIP.
USPS regulations require that automation-compatible mail display the correct ZIP.

Transmission times for electronic delivery are Eastern Time zone.


I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities in the manner
shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and belief.
Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed. R. Bank. P. 2002(a)(1), a notice containing the complete Social
Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains the redacted SSN as required
by the bankruptcy rules and the Judiciary’s privacy policies.
Date: Dec 19, 2018                                             Signature: /s/Joseph Speetjens

_

                                      CM/ECF NOTICE OF ELECTRONIC FILING

The following persons/entities were sent notice through the court’s CM/ECF electronic mail (Email)
system on December 17, 2018 at the address(es) listed below:
              Amy L Goldman (TR)    marisol.jaramillo@lewisbrisbois.com, AGoldman@iq7technology.com
              Lukasz I Wozniak    on behalf of Defendant    MERS Mortage Electronic Registration Systems, Inc
               Lwozniak@wrightlegal.net
              Lukasz I Wozniak    on behalf of Defendant    Deutsche Bank National Trust Company, As Trustee For
               Alliance Bankcorp Mortgage Backed Pass Through Certificate Series 2007-OA01
               Lwozniak@wrightlegal.net
              Lukasz I Wozniak    on behalf of Defendant    Ocwen Loan Servicing, Inc Lwozniak@wrightlegal.net
              Marvin B Adviento    on behalf of Defendant    Deutsche Bank National Trust Company, As Trustee For
               Alliance Bankcorp Mortgage Backed Pass Through Certificate Series 2007-OA01
               madviento@wrightlegal.net, ggrant@wrightlegal.net;sbennett@wrightlegal.net
              Marvin B Adviento    on behalf of Defendant    Alliance Bancorp, Inc madviento@wrightlegal.net,
               ggrant@wrightlegal.net;sbennett@wrightlegal.net
              Marvin B Adviento    on behalf of Defendant    MERS Mortage Electronic Registration Systems, Inc
               madviento@wrightlegal.net, ggrant@wrightlegal.net;sbennett@wrightlegal.net
              Marvin B Adviento    on behalf of Defendant    Ocwen Loan Servicing, Inc madviento@wrightlegal.net,
               ggrant@wrightlegal.net;sbennett@wrightlegal.net
              Tomas A Ortiz    on behalf of Defendant    Deutsche Bank National Trust Company, As Trustee For
               Alliance Bankcorp Mortgage Backed Pass Through Certificate Series 2007-OA01
               tortiz@garrett-tully.com
              United States Trustee (SV)    ustpregion16.wh.ecf@usdoj.gov
                                                                                              TOTAL: 10
 Case 1:17-ap-01096-VK Doc 84 Filed 12/19/18 Entered 12/19/18 21:58:42                             Desc
                     Imaged Certificate of Notice Page 2 of 3



1
2                                                                        FILED & ENTERED
3
                                                                               DEC 17 2018
4
5                                                                         CLERK U.S. BANKRUPTCY COURT
                                                                          Central District of California
                                                                          BY Ogier      DEPUTY CLERK
6
7
8
                             UNITED STATES BANKRUPTCY COURT
9
                              CENTRAL DISTRICT OF CALIFORNIA
10
                                SAN FERNANDO VALLEY DIVISION
11
     In re:                                           Chapter 7
12
                                                      Case No.: 1:17-bk-11748-VK
13   STEVEN MARK ROSENBERG,
                                                      Adv. No: 1:17-ap-01096-VK
14
                                                    ORDER '(1<,1*'()(1'$176¶MOTION
15                                                  FOR SANCTIONS AGAINST PLAINTIFF
                                         Debtor(s). STEVEN MARK ROSENBERG PURSUANT
16                                                  TO FRCP RULE 11 AND FRBP RULE 9011
17                                        Date: December 12, 2018
18   STEVEN MARK ROSENBERG,               Time: 2:30 p.m.
                                          Place: Courtroom 301
19                                               21041 Burbank Blvd.
                            Plaintiff(s),        Woodland Hills, CA 91367
20      v.

21
     DEUTSCHE BANK NATIONAL TRUST
22   COMPANY, ET AL.,
23
24                                   Defendant(s).
25
26
              On September 7, 2018, Deutsche Bank National Trust Company ³'HXWVFKH%DQN´filed
27
     DPRWLRQWRVDQFWLRQ6WHYHQPDUN5RVHQEHUJ³3ODLQWLII´XQGHU)HG5%DQNU3WKH
28
     ³0RWLRQ´>GRF@2Q6HSWHPEHU2FZHQ/RDQ6HUYLFLQJ,QF³2FZHQ´DQG



                                                     -1-
 Case 1:17-ap-01096-VK Doc 84 Filed 12/19/18 Entered 12/19/18 21:58:42                         Desc
                     Imaged Certificate of Notice Page 3 of 3



1    0(560RUWJDJH(OHFWURQLF5HJLVWUDWLRQ6\VWHPV,QF³0(56´DQGFROOHFWLYHO\ZLWK'XWVFKH
2    %DQNDQG2FZHQ³'HIHQGDQWV´2Q1RYHPEHU3ODLQWLIIILOHGWZRUHVSRQVHVWo the
3    0RWLRQWRJHWKHUWKH³5HVSRQVH´>GRFV@
4           On December 12, 2018 at 3:30 p.m., the Court held a hearing on the Motion, the
5    Honorable Victoria S. Kaufman, United States Bankruptcy Judge, presiding. Appearances were
6    as noted in the record. The Court, having considered the Motion, the Response and for good
7    cause appearing, it is hereby
8           ORDERED, that WKH0RWLRQLVGHQLHGIRUWKHUHDVRQVVHWIRUWKLQWKH&RXUW¶VILQDOUXOLQJ
9    [doc. 81].
10                                                 ###
11
12
13
14
15
16
17
18
19
20
21
22
23
24         Date: December 17, 2018

25
26
27
28




                                                    -2-
